FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50165

               Plaintiff - Appellee,             D.C. No. 5:06-cr-00109-RT

  v.
                                                 MEMORANDUM *
SEGRRIA LAMOSE BROOME,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                  Robert J. Timlin, Senior District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Segrria Lamose Broome appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Broome contends that the sentence was substantively unreasonable because,

among other things, the district court did not give sufficient weight to his mental

illness. The record reflects that the district court considered Broome’s arguments

and provided a reasoned basis for the sentence. In light of the totality of the

circumstances, the district court’s sentence within the Guidelines range is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc). Moreover, the district court did not procedurally err. See id.

      Broome’s request to correct the caption to reflect that his first name is

spelled “Segrria” rather than “Seggria” is granted.

      AFFIRMED.




                                           2                                      10-50165